Duffy, J.,
dissents. Petitioner, an inmate of the Ohio Penitentiary, has filed an action in habeas corpus in this court to *384determine whether or not his last incarceration in that institution was legal. He was indicted for a violation of Section 3719.16, Revised Code, and his indictment reads, in part, as follows:
“* * * on or about the 3rd day of March in the year of our Lord one thousand nine hundred and sixty at the County of Butler aforesaid, did unlawfully obtain more than one preparation, exempted under Section 3719.15, Revised Code, to wit; paregoric, within 48 consecutive hours, contrary to Section 3719.16, Revised Code, and against the peace and dignity of the State of Ohio.”
Petitioner contends that the state of Ohio has no power to prevent him from obtaining an exempt medicinal preparation (paregoric) in as much as it is not a narcotic drug. Although the medicinal preparation does contain opium, there are not more than two grains of opium in each fluid ounce of paregoric, and thereto is no doubt that paregoric is an exempted preparation listed in Section 3719.15, Revised Code. See Folenius v. Eckle, Supt., 109 Ohio App., 152.
Section 3719.16, Revised Code, states:
“No person shall obtain or attempt to obtain under the exemptions of Section 3719.15, Revised Code, more than one preparation exempted by the provisions of that section within forty-eight (48) consecutive hours.”
In as much as the indictment charges that the petitioner did obtain more than one preparation of paregoric within forty-eight (48) consecutive hours, it does charge a crime and the writ of habeas corpus should be denied.